                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ENNIS LEE BROWN,

                          Plaintiff,
      v.                                           Case No. 16-cv-241-pp

CAPTAIN GARTH-DICKENS, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER STRIKING SECOND AMENDED COMPLAINT (DKT. NO. 104),
DIRECTING THAT #5 AT PAGE 5 OF THE AMENDED COMPLAINT, DKT NO.
    10, IS THE OPERATIVE COMPLAINT, ORDERING SERVICE OF THE
  AMENDED COMPLAINT ON DEFENDANT CO HANNAH AND DISMISSING
       ALL DEFENDANTS BUT CO HANNAH AND JOHN DOE COS 1-3
______________________________________________________________________________

      The plaintiff has filed a second amended complaint which includes

claims that the court has twice ordered do not belong in the case. Dkt. No. 104.

The court will strike the second amended complaint and allow the plaintiff to

proceed on Claim 1, set out in #5 at page 5 of his June 8, 2016 amended

complaint, dkt. no. 10.

I.    Background

      On February 25, 2019, the court granted the defendants’ motion to

dismiss unrelated claims and determined that the plaintiff could not proceed

on his amended complaint, dkt. no. 10, because it violated Federal Rules of

Civil Procedure 18 and 20. Dkt. No. 99 at 1. The court ordered that if the

plaintiff wanted to proceed, he would have to file separate complaints for each

of his six claims. Id. The court ordered that by April 12, 2019, the plaintiff

must file a second amended complaint in this case related to Claim 1 from the

                                         1
amended complaint, and that he should file separate new complaints for each

of Claims 2 through 6 of the amended complaint. Id. at 11-14. The court also

ordered that the plaintiff would not be able to proceed on any new claims that

he did not raise in Claims 1-6, as described in the court’s order. Id. at 14.

      On March 4, 2019, the plaintiff filed a motion for reconsideration (titled a

motion for review) of the court’s February 25, 2019 order; he argued that the

court erred when it decided that his claims were mis-joined. Dkt. No. 100 at 1.

Two days later, the court received from the plaintiff a proposed second

amended complaint which reiterated all six claims, and which included a cover

letter asserting that this proposed pleading corrected the misjoinder problem

the court had identified. Dkt. Nos. 101, 101-1.

      The court denied the plaintiff’s motion for reconsideration and struck the

proposed second amended complaint. Dkt. No. 103. The court explained that

      [t]he plaintiff has not shown that the court’s February 25, 2019
      order constituted a manifest error of law or fact. Contrary to the
      plaintiff’s assertions, the plaintiff’s proposed second amended
      complaint contains separate claims that belong in separate cases.
      The fact that the claims arose at the Milwaukee County Jail does not
      mean that they belong in the same case. The court acknowledges
      that its 2016 screening order allowed the plaintiff to proceed on the
      claims; it acknowledged that fact in its February 25, 2019 order,
      when it conceded that it should not have permitted the claims to
      proceed in the same case. Dkt. No. 100 at 5-10. Rather than just
      dismissing the case, the court has given the plaintiff the opportunity
      to file his claims correctly.

      The court will deny the plaintiff’s motion for review and it will strike
      the plaintiff’s proposed second amended complaint. The plaintiff still
      has the opportunity to file a single, second amended complaint,
      addressing the facts surrounding Claim 1, by April 12, 2019.

Dkt. No. 103 at 4.


                                         2
II.   Plaintiff’s April 10, 2019 Second Amended Complaint (Dkt. No. 104)

      As noted, the proposed second amended complaint again includes all six

of the plaintiff’s claims. Dkt. No. 104. The plaintiff filed a cover letter in which

he stated that the second amended complaint included all “related matters

pertaining to claim one (1).” Dkt. No. 104-1. He asserted that the claims all

relate to treatment he received at the Milwaukee County Jail after Major Nancy

Evans (Major Jane Doe) placed him in segregation. Id. “As such it show[s] a

‘continuing violation of my rights, and the Mental Health Medication side-

effects may account for the suicidal thoughts and illregular [sic] behavior.” Id.

      As the court has explained twice now, the plaintiff may not proceed on all

these claims in the same case. Dkt. No. 99 at 5-10; Dkt. No. 103 at 1-4. The

plaintiff’s second amended complaint does not change the court’s mind about

its prior rulings on this issue, nor has the plaintiff shown that the court erred.

The court has given the plaintiff two chances to follow its orders by filing a

second amended complaint

      related to the allegations in the first claim on which the court
      allowed him to proceed—#5 at page 5 of his June 8, 2016 amended
      complaint, the Fourteenth Amendment excessive force and Eighth
      Amendment failure to provide medical care claims against CO
      Hannah and three John Doe CO’s, based on the February 6, 2013
      incident.

Dkt. No. 99 at 11. Because the plaintiff has twice refused to follow the court’s

orders, the court will order that #5 at page 5 of the June 8, 2016 amended

complaint is the operative complaint. Because CO Hannah has not answered

the June 8, 2016 amended complaint, the court will order him to do so. Once

defendant Hannah answers claim #5 at page 5 of the amended complaint, dkt.
                                          3
no. 10, the court will issue a scheduling order, which will include a deadline for

the plaintiff to identify defendants John Doe COs 1-3.

III.   Conclusion

       The court STRIKES the plaintiff’s second amended complaint. Dkt. No.

104.

       The court ORDERS that claim #5 at page 5 of the amended complaint,

dkt. no. 10, is the operative complaint in this case. The plaintiff may proceed

on Claim 1—#5 at page 5, which is his Fourteenth Amendment excessive force

and Eighth Amendment failure to provide medical care claims against CO

Hannah and the three John Doe COs, based on the February 6, 2013 incident.

       Under an informal service agreement between Milwaukee County and

this court, the court ORDERS that copies of the plaintiff’s amended complaint,

dkt. no. 10, and this order will be electronically transmitted to Milwaukee

County for service on defendant CO Hannah; the court ORDERS defendant CO

Hannah to file a responsive pleading to #5 at page 5 of the amended complaint

within sixty days of receiving electronic notice of this order.

       The court DISMISSES all defendants except CO Hannah and John Doe

COs 1-3.

       Dated in Milwaukee, Wisconsin this 11th day of June, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge



                                         4
